On Motion To Abate Proceedings

PER CURIAM.
Considering the application by counsel of record for the late appellant and the proof that the latter died subsequent to the appeal taken herein, the prosecution in these proceedings is abated, the appeal dismissed, the judgment of conviction is vacated, and the case is remanded to the district court with instruction to dismiss the indictment1; unless the district attorney shows cause to the contrary by opposition or other appropriate pleadings on or before 10:00 a. m., Monday, May 22, 1978.

Judgment Made Absolute

Considering the opposition by the district attorney, the judgment of this court dated May 5, 1978 is nevertheless made absolute. Accordingly, the prosecution in these proceedings is abated, the appeal is dismissed, the judgment of conviction is vacated, and this case is remanded to the district court with instruction to dismiss the indictment.

. State v. Ferina, 351 So.2d 1200 (La.1977), State v. Morris, 328 So.2d 65 (La.1976).